Title: Notes on a Plan for Providing for the Debts of the United States, [January–April 1783]
From: Hamilton, Alexander
To: 


[Philadelphia, January–April, 1783]
Debts to be funded probably consist of




Dollars  




Foreign debt
6000.000—
a 4 ⅌ Ct
240000 


Army debt for pay—
6000.000





Commutation of half pay
4000 000
10000.000—
a 6 ⅌ Ct
600000 


Domestic liquidated debt
12000.000—
a do  —
 720000 


Unliquidated debt suppose
12000.000—
a do  —
 720.000 




40000 000  

 2280 000 






1560.000 


to form an aggregate fund for the army debt foreign debt & domestic liquidated debt
{



Duty on Imports at 5 ⅌ Ct ad valorem supposing the amount of imports to be 18000.000
900.000 


Salt duty at ⅛ of a dollar ⅌ bushel



estimating consumption at 1000.000
125.000—


do. on Wine 6/90 ⅌ Gall—Cons:
1000.000
66.666⅔


Rum &c. — 3/90 do.
1500.000
50.000—


Tea fine— 6/90 ⅌ ld.
 200.000
13.333⅔


Bohea— 3/90 ⅌ do.
 700.000
23.333⅓


Sugar. ⅔ of a doll per civ.
  75.000 Civ.
50.000 



 1228.333 


deduct for charge of collection smuggling &c.}
   61.416⅔



Nett
1166 917 


Land tax on Mr. Morris’ plan
  480.000 




 1646.917 





For the unliquidated debt a tax on houses on one of the two following plans.
For every house half a dollar & for every window above six to Eighteen the additional sum of ⅓ of a dollar ⅌ Window & for every window above Eighteen to thirty ⅙ of a dollar, for every window above Thirty ¼ of a dollar ⅌ window.
The preceding mode would be most simple & definite and in the view of revenue preferable but in point of equality it would not be as eligible as the following.
Every dwelling house to pay the general rate of half a dollar ⅌ house and the particular rate of 2½ ⅌ Cent on the excess of the rent above twenty dollars ⅌ annum.
When the house is rented the calculation should be made on the actual rent when in the occupancy of the owner on an appraised rent—the appraisement to be made once in seven years by Commissioners under oath.
In towns the lot and its appurtenances to be comprehended with the house—in the country the outhouses orchard & garden & these to be excluded from the land tax.

According to the idea of land quotas—the land & house taxes must be credited to the respective states.
The whole of these revenues to be collected under the authority of Congress.
